UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F (Mark One) £ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR £ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number 0-22286 TARO PHARMACEUTICAL INDUSTRIES LTD. (Exact name of Registrant as specified in its charter) N/A (Translation of Registrant’s name into English) Israel (Jurisdiction of incorporation or organization) 14 Hakitor Street, Haifa Bay 26110, Israel (Address of principal executive offices) Michael Kalb Interim Chief Financial Officer Taro Pharmaceutical Industries Ltd. c/o Taro Pharmaceuticals U.S.A., Inc. 3 Skyline Drive Hawthorne, NY 10532 Tel: 914-345-9000 Fax: 914-345-6169 Email: Michael.Kalb@taro.com (Name, telephone, email and/or facsimile number and address of Company contact person) i Securities registered or to be registered pursuant to Section 12(b) of the Act: None (Title of Class) Securities registered or to be registered pursuant to Section 12(g) of the Act: Ordinary Shares, NIS 0.0001 nominal (par) value per share (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the Annual Report: 39,249,082 Ordinary Shares, NIS 0.0001 nominal (par) value per share, and 2,600 Founders’ Shares NIS 0.00001 nominal (par) value per share were outstanding as of December 31, 2009 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. £ Yes R No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. £ Yes R No Note - checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. £ Yes R No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). £ Yes £ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): £ Large Accelerated FilerR Accelerated Filer£ Non-Accelerated Filer Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAPR International Financial Reporting Standards as issued by the International Accounting Standards Board¨ Other¨ If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. £ Item 17£ Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). £ Yes R No ii INTRODUCTION We, among other things, develop, manufacture and market prescription and over-the-counter (“OTC”) pharmaceutical products, primarily in the United States, Canada and Israel.We also develop and manufacture active pharmaceutical ingredients (“APIs”), primarily for use in our finished dosage form products.We were incorporated in 1959 under the laws of the State of Israel.In 1961, we completed the initial public offering of our ordinary shares in the United States.Our ordinary shares are quoted on the Pink Sheets Electronic Quotation Service (the “Pink Sheets”), under the symbol “TAROF.” As used in this Annual Report on Form 20-F for the year ended December 31, 2009 (the “2009 Annual Report”), the terms “we,” “us,” “our,” “Taro” and the “Company” mean Taro Pharmaceutical Industries Ltd. and its affiliates and subsidiaries, unless otherwise indicated. This 2009 Annual Report is being filed in respect of the year ended December 31, 2009, and contains the audited consolidated financial statements for the year then ended.To disclose information of the latest practicable date and to provide material information to shareholders, this 2009 Annual Report discloses events and other information occurring after the fiscal year ended December 31, 2009. FORWARD-LOOKING STATEMENTS Except for the historical information contained in this 2009 Annual Report, the statements contained herein are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and Section 21E of the Securities Exchange Act of 1934 in particular with respect to our business, financial condition and results of operations.Actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors, including all the risks discussed in “Item 3D – Key Information: Risk Factors” and elsewhere in this Annual Report.We urge you to consider that statements which use the terms “believe,” “expect,” “plan,” “intend,” “estimate,” “anticipate,” “should,” “will,” “may,” “hope” and similar expressions are intended to identify forward-looking statements.These statements reflect our views with respect to future events and are based on assumptions and are subject to risks and uncertainties.Except as required by applicable law, including the securities laws of the United States, we do not intend to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. PRESENTATION OF FINANCIAL INFORMATION Our consolidated financial statements appearing in this 2009 Annual Report are reported in United States dollars in thousands, unless otherwise indicated, and are prepared in accordance with generally accepted accounting principles in the United States of America (“U.S. GAAP”).Totals presented in this 2009 Annual Report may not total correctly due to rounding of numbers.References to a particular fiscal year are to the period ended December 31 of such year. All references in this 2009 Annual Report to “dollars,” or “$,” are to United States dollars and all references in this Annual Report to “NIS” are to New Israeli Shekels.The published (1) representative exchange rate between the NIS and the dollar for March 31, 2011, was NIS 3.48 per $1.00.The published (2) representative exchange rate between the Canadian dollar and the dollar for March 31, 2011, was $0.97 Canadian dollar per $1.00.No representation is made that the NIS amounts or Canadian dollar amounts could have been, or could be, converted into dollars at rates specified herein or any other rate. (1) As published by The Bank of Israel. (2) As published by The Bank of Canada. iii TABLE OF CONTENTS ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 1 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 1 ITEM 3. KEY INFORMATION 1 A. SELECTED FINANCIAL DATA 1 B. CAPITALIZATION AND INDEBTEDNESS 2 C. REASONS FOR THE OFFER AND USE OF PROCEEDS 2 D. RISK FACTORS 2 ITEM 4.INFORMATION ON THE COMPANY 19 A. HISTORY AND DEVELOPMENT OF THE COMPANY 19 B. BUSINESS OVERVIEW 20 C. ORGANIZATIONAL STRUCTURE 28 D. PROPERTY, PLANT AND EQUIPMENT 28 ITEM 4A.UNRESOLVED STAFF COMMENTS 30 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 30 RECENT DEVELOPMENTS 30 A. OPERATING RESULTS 34 B. LIQUIDITY AND CAPITAL RESOURCES 42 C. RESEARCH AND DEVELOPMENT, PATENTS, TRADEMARKS AND LICENSES 44 D. TREND INFORMATION 46 E. OFF-BALANCE SHEET ARRANGEMENTS 46 F. TABULAR DISCLOSURE OF CONTRACTUAL OBLIGATIONS 46 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 47 A. DIRECTORS AND SENIOR MANAGEMENT 47 B. COMPENSATION 50 C. BOARD PRACTICES 50 D. EMPLOYEES 54 E. SHARE OWNERSHIP 55 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 59 A. MAJOR SHAREHOLDERS 59 B. RELATED PARTY TRANSACTIONS 60 C. INTERESTS OF EXPERTS AND COUNSEL 60 ITEM 8. FINANCIAL INFORMATION 60 A. CONSOLIDATED STATEMENTS AND OTHER FINANCIAL INFORMATION 60 B. SIGNIFICANT CHANGES 62 iv ITEM 9. THE OFFER AND LISTING 62 A. OFFER AND LISTING DETAILS 62 B. PLAN OF DISTRIBUTION 63 C. MARKETS 63 D. SELLING SHAREHOLDERS 64 E. DILUTION 64 F. EXPENSES OF THE ISSUE 64 ITEM 10. ADDITIONAL INFORMATION 64 A. SHARE CAPITAL 64 B. ISRAELI COMPANIES LAW AND OUR DOCUMENTS OF INCORPORATION 64 C. MATERIAL CONTRACTS 69 D. EXCHANGE CONTROLS 70 E. TAXATION 70 F. DIVIDENDS AND PAYING AGENTS 81 G. STATEMENT BY EXPERTS 81 H. DOCUMENTS ON DISPLAY 81 I. SUBSIDIARY INFORMATION 82 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 82 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 83 PART II ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 83 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 83 ITEM 15. CONTROLS AND PROCEDURES 83 ITEM 16.[RESERVED] 86 ITEM 16A.AUDIT COMMITTEE FINANCIAL EXPERT 86 ITEM 16B.CODE OF ETHICS 86 ITEM 16C.PRINCIPAL ACCOUNTANT FEES AND SERVICES 86 ITEM 16D.EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 86 ITEM 16E.PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 86 ITEM 16F.CHANGE IN REGISTRANT'S CERTIFYING ACCOUNTANT 87 ITEM 16G.CORPORATE GOVERNANCE 87 PART III ITEM 17.FINANCIAL STATEMENTS 87 ITEM 18.FINANCIAL STATEMENTS 87 ITEM 19.EXHIBITS 88 v PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION A.SELECTED FINANCIAL DATA We have derived the following selected consolidated financial data as of December 31, 2009 and 2008, and for each of the years ended December 31, 2009, 2008 and 2007, from our audited consolidated financial statements set forth elsewhere in this 2009 Annual Report that have been prepared in accordance with U.S. GAAP.We have derived the consolidated selected financial data as of December 31, 2007, 2006 and 2005 and for each of the years ended December 31, 2006 and 2005 from our audited consolidated financial statements not included in this annual report.During 2010, we decided to sell our Irish facility.As we did not meet disclosure requirements under FASB ASC 205, “Presentation of Financial Statements – Discontinued Operations” until fiscal year 2010, there is no disclosure or comparative adjustments to 2009 and prior years in the financial statements until the 2010 Annual Report.You should read the selected consolidated financial data together with “Item 5 - Operating and Financial Review and Prospects” and our consolidated financial statements, related notes and other financial information included elsewhere in this 2009 Annual Report. Year Ended December 31, U.S. dollars and shares in thousands (except per share data) Consolidated Statements of Operations Data: Sales, net $ Cost of sales Impairment 27 - Gross profit Operating expenses: Research and development, net Selling, marketing, general and administrative Impairment - - Total operating expenses Operatingincome (loss) ) Financial expenses, net Other gain, net - - Income (loss) before income taxes ) Tax (benefit) expense ) Net income (loss) ) 84 Net income attributable to non-controlling interest - Net income (loss) attributable to Taro $ ) $
